Title: Certificate of Expenditure for John Mason, 14 May 1813 (Abstract)
From: Madison, James
To: Mason, John


14 May 1813, Washington. In accordance with “the second Section of the act entitled ‘an act to ascertain the Compensation of Public Ministers,’ passed May 10th 1800,” certifies that John Mason has expended $19,000 under JM’s direction “for the Contingent Expences of foreign intercourse the particulars of which expenditure it is not deemed advisable to specify.” Given as a voucher so Mason can “settle his accounts at the Treasury conformably to the act aforesaid.”
